RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit Rule 206
                                          File Name: 08a0108p.06

                      UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                       _________________


                                                     X
                                         Petitioner, -
 LARRY D. DAY,
                                                      -
                                                      -
                                                      -
                                                          No. 06-4004
          v.
                                                      ,
                                                       >
 JAMES MARINE, INC., and DIRECTOR, OFFICE OF          -
                                                      -
                                                      -
 WORKERS’ COMPENSATION PROGRAMS, UNITED

                                      Respondents. -
 STATES DEPARTMENT OF LABOR,

                                                      -
                                                      -
                                                     N
                            On Petition for Review of an Order
                              of the Benefits Review Board.
                                       No. 06-0518.
                                     Argued: November 29, 2007
                                 Decided and Filed: March 7, 2008
       Before: ROGERS and SUTTON, Circuit Judges; BERTELSMAN, District Judge.*
                                          _________________
                                               COUNSEL
ARGUED: Joshua Gillelan II, LONGSHORE CLAIMANTS’ NATIONAL LAW CENTER,
Washington, D.C., for Petitioner. Robert D. Nienhuis, GOLDSTEIN & PRICE, St. Louis, Missouri,
Rita Roppolo, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents. ON BRIEF: Joshua Gillelan II, LONGSHORE CLAIMANTS’ NATIONAL LAW
CENTER, Washington, D.C., Steven C. Schletker, STEVEN SCHLETKER, ATTORNEY AT
LAW, Covington, Kentucky, for Petitioner. Robert D. Nienhuis, GOLDSTEIN & PRICE, St. Louis,
Missouri, Rita Roppolo, Mark A. Reinhalter, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.
    SUTTON, J., delivered the opinion of the court, in which BERTELSMAN, D.J., joined.
ROGERS, J. (pp. 9-12), delivered a separate opinion concurring in part and dissenting in part.




        *
        The Honorable William O. Bertelsman, Senior United States District Judge for the Eastern District of
Kentucky, sitting by designation.


                                                     1
No. 06-4004           Day v. James Marine, Inc., et al.                                         Page 2


                                       _________________
                                           OPINION
                                       _________________
        SUTTON, Circuit Judge. There is a little more to this dispute than the topic (attorney’s fees)
and the amount at stake (less than $15,000) would suggest. Larry Day says that the Benefits Review
Board erred in determining that a portion of the fees he incurred in seeking workers’ compensation
did not shift to his employer, James Marine, under the Longshore and Harbor Workers’
Compensation Act. Because the Board correctly determined that the Act does not allow an
employee to collect attorney’s fees incurred before the employer has rejected the employee’s claim,
we affirm this aspect of the Board’s decision. But because the Act does allow—and indeed
requires—fee shifting from the time the employer rejects the employee’s claim through the
employee’s successful prosecution of that claim, we reverse the Board’s contrary ruling on this
point.
                                                  I.
        Larry Day, a 60-year-old welder, began working for James Marine, a boat-repair company,
in 1985. In 2000, Day injured his neck while working for the company on the Tennessee River near
Paducah, Kentucky, forcing Day to take disability leave. Over the next several years, Day
developed additional complications from his neck injury and eventually was forced to stop working.
As a result, he filed a claim for workers’ compensation under the Act, which ultimately succeeded.
       After obtaining compensation, Day sought attorney’s fees. The Benefits Review Board
allowed Day to obtain fees for two time periods: (1) from October 30, 2001 (when James Marine
received the deputy commissioner’s notice of claim) until January 17, 2002 (when James Marine
began paying disability compensation); and (2) from July 28, 2003 (when James Marine stopped
paying disability compensation) until September 16, 2003 (when the case was transferred to an
Administrative Law Judge). The end result left James Marine liable for $4,690 in fees and Day
responsible for $9,415. Day and James Marine each appeal aspects of this award.
                                                II.
        Enacted in 1927, the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 901
et seq., provides compensation for employees injured while working on the navigable waters or
adjoining land areas of the United States, id. § 903; see also Ne. Marine Terminal Co. v. Caputo,
432 U.S. 249, 256–57 (1977). Since 1972, the Act, like several other federal statutes, has rejected
the “American Rule,” which requires litigants to bear their own expenses, Alyeska Pipeline Serv.
Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975), and has permitted claimants to obtain “a
reasonable attorney’s fee” under certain circumstances, 33 U.S.C. § 928(a), (b); see also, e.g., 42
U.S.C. § 1988(b); id. § 2000e-5(k) (“Title VII”). Unlike fee-shifting statutes such as § 1988 and
Title VII, however, the Act makes fee awards mandatory. It says that a reasonable attorney’s fee
“shall” be paid, 33 U.S.C. § 928(a), (b), not that it “may” be paid, see, e.g., 42 U.S.C. § 1988(b);
id. § 2000e-5(k). And unlike these other statutes, the Act establishes a highly reticulated process
for determining when mandatory fees must be awarded.
      Section 928(a) requires fee awards where the employer refuses to pay workers’
compensation after receiving notice of the claim:
       If the employer or carrier declines to pay any compensation on or before the thirtieth
       day after receiving written notice of a claim for compensation having been filed from
       the deputy commissioner, on the ground that there is no liability for compensation
       within the provisions of this chapter and the person seeking benefits shall thereafter
No. 06-4004           Day v. James Marine, Inc., et al.                                          Page 3


       have utilized the services of an attorney at law in the successful prosecution of his
       claim, there shall be awarded, in addition to the award of compensation, in a
       compensation order, a reasonable attorney’s fee against the employer or carrier in an
       amount approved by the deputy commissioner, Board, or court, as the case may be,
       which shall be paid directly by the employer or carrier to the attorney for the
       claimant in a lump sum after the compensation order becomes final.
33 U.S.C. § 928(a).
       Before an employee may obtain fees, in other words, (1) he must file a claim with the deputy
commissioner; (2) the employer must receive written notice of the claim from the deputy
commissioner; (3) the employer must decline to pay compensation or allow 30 days to lapse without
paying compensation; and (4) the employee “thereafter” must use an attorney to prosecute his claim
successfully.
      Section 928(b) authorizes fees in a different setting—where the employer pays workers’
compensation but a dispute develops over the amount of compensation due. It says:
       If the employer or carrier pays or tenders payment of compensation without an award
       pursuant to section 914(a) and (b) of this title, and thereafter a controversy develops
       over the amount of additional compensation, if any, to which the employee may be
       entitled, the deputy commissioner or Board shall set the matter for an informal
       conference and following such conference the deputy commissioner or Board shall
       recommend in writing a disposition of the controversy. If the employer or carrier
       refuse[s] to accept such written recommendation, within fourteen days after its
       receipt by them, they shall pay or tender to the employee in writing the additional
       compensation, if any, to which they believe the employee is entitled. If the employee
       refuses to accept such payment or tender of compensation, and thereafter utilizes the
       services of an attorney at law, and if the compensation thereafter awarded is greater
       than the amount paid or tendered by the employer or carrier, a reasonable attorney’s
       fee based solely upon the difference between the amount awarded and the amount
       tendered or paid shall be awarded in addition to the amount of compensation. The
       foregoing sentence shall not apply if the controversy relates to degree or length of
       disability, and if the employer or carrier offers to submit the case for evaluation by
       physicians employed or selected by the Secretary, as authorized in section 907(e) of
       this title and offers to tender an amount of compensation based upon the degree or
       length of disability found by the independent medical report at such time as an
       evaluation of disability can be made. If the claimant is successful in review
       proceedings before the Board or court in any such case an award may be made in
       favor of the claimant and against the employer or carrier for a reasonable attorney’s
       fee for claimant’s counsel in accord with the above provisions. In all other cases any
       claim for legal services shall not be assessed against the employer or carrier.
Id. § 928(b).
        This subsection, in excruciating detail, requires four things to happen before fees may shift:
(1) an informal conference between the parties; (2) a written recommendation from the deputy
commissioner or Board; (3) a refusal by the employer to adopt this recommendation; and (4) the
claimant’s use of an attorney to obtain more compensation than the employer was willing to pay.
Even then, the last sentences of the subsection add other limitations on the amount of any fee award.
No. 06-4004           Day v. James Marine, Inc., et al.                                         Page 4


                                                  A.
        Day first argues that § 928(a) allows him to obtain attorney’s fees for the period of time
before his employer had received formal notice of and rejected his claim—what the parties and the
Board call “pre-controversion” fees. See id. § 914(d). The problem with this argument is that it fails
to account for a temporal limitation that § 928(a) places on fee awards. That subsection, recall,
authorizes fees only when “the person seeking benefits shall thereafter have utilized the services of
an attorney at law in the successful prosecution of his claim,” id. § 928(a) (emphasis added)—only
in other words when he files a claim with the deputy commissioner, the employer receives notice
of the claim, the employer declines to pay compensation and he “thereafter” uses an attorney to
prosecute his claim successfully.
        “Thereafter” normally means “after that” or “from then on.” Webster’s Third New
International Dictionary 2372 (2002). We see no good reason to ignore that cue here. This is a
statute whose elaborate details suggest that every word matters, that creates other specific
preconditions for obtaining fees and that ends by saying this and no more: “In all other cases any
claim for legal services shall not be assessed against the employer or carrier.” 33 U.S.C. § 928(b).
Nor is there anything absurd, or otherwise strange, about saying that fees may shift—particularly
on a mandatory basis—only after the employer declines paying the claim. See Watkins v. Ingalls,
No. 93-4367, 1993 WL 530243, at *1 (5th Cir. Dec. 9, 1993) (rejecting a similar argument and
declining “to rewrite the statute”).
        In addition to respecting the meaning of “thereafter,” this interpretation respects its usage
in the adjacent subsection. Section 928(b) uses “thereafter” in its first sentence and plainly does so
in a context that connotes “after that”: “If the employer or carrier pays or tenders payment of
compensation without an award . . . and thereafter a controversy develops over the amount of
additional compensation, if any, to which the employee may be entitled, the deputy commissioner
or Board shall set the matter for an informal conference and following such conference the deputy
commissioner or Board shall recommend in writing a disposition of the controversy.” (emphasis
added).
         The same inference, indeed a stronger inference, arises from the third sentence of § 928(b):
“If the employee refuses to accept such payment or tender of compensation, and thereafter utilizes
the services of an attorney at law, and if the compensation thereafter awarded is greater than the
amount paid or tendered by the employer . . . , a reasonable attorney’s fee based solely upon the
difference between the amount awarded and the amount tendered or paid shall be awarded in
addition to the amount of compensation.” (emphasis added). Here we have a similar phrase:
§ 928(a) says “shall thereafter have utilized the services of an attorney at law in the successful
prosecution of his claim,” while § 928(b) says “thereafter utilizes the services of an attorney at law.”
And we have the phrase being used in a sentence that later says “thereafter” in a context that no one
doubts has an “after that” connotation. It is not often that Congress gives the same term two
different meanings in adjacent subsections of a statute, much less in the same sentence of one of
those subsections. If words are known by the surrounding “company they keep,” Logan v. United
States, 128 S. Ct. 475, 482 (2007), they are surely known by how they are used in the surrounding
sections of the same statute, see, e.g., Powerex Corp. v. Reliant Energy Servs., Inc., 127 S. Ct. 2411,
2417 (2007) (“[I]dentical words and phrases within the same statute should normally be given the
same meaning.”).
        Also supporting this interpretation is the context in which the fee-shifting provisions arose.
Congress added the provisions in the 1972 amendments to the Act, which increased workers’
benefits at the same time they sought to simplify the process for obtaining compensation. While
authorizing fee shifting in discrete circumstances, the amendments created a mechanism for
identifying, and resolving, disputes without incurring any attorney’s fees—“without the necessity
No. 06-4004            Day v. James Marine, Inc., et al.                                          Page 5


of relying on assistance other than that provided by the Secretary of Labor.” Kemp v. Newport News
Shipbuilding & Dry Dock Co., 805 F.2d 1152, 1153 (4th Cir. 1986). Under that process, a claimant
first files a claim with the deputy commissioner, not the employer. 33 U.S.C. § 913(a). The deputy
commissioner conducts an independent investigation into the employee’s claim. Id. § 919(c). The
deputy commissioner assists the claimant in determining the compensation for which he is eligible
and in processing his claim—including by “provid[ing] . . . legal assistance.” Id. § 939(c)(1). Only
then, if these non-adversarial steps fail, does the possibility of claim adjudication exist, which
suggests that the deputy commissioner offers assistance in the pre-adjudication stage of claims
processing in place of, not in addition to, outside counsel, and which furthers a policy of
encouraging claimants to use the services of the deputy commissioner, not outside counsel, before
the employer knows about, and has a reasonable opportunity to pay, a claim for compensation. See
S. Rep. No. 92-1125, at 15 (1972) (“It is intended that this assistance be all inclusive and enable the
employee to receive the maximum benefits due to him without having to rely on outside assistance
other than that provided by the Secretary.”); H.R. Rep. No. 92-1441, at 9 (1972) (“Attorney[’]s fees
may only be awarded against the employer where the claimant succeeds, and the fees awarded are
to be based on the amount by which the compensation payable is increased as a result of litigation.
Attorney[’]s fees may not be assessed against employers (or carriers) in other cases.”).
        All of this may explain why the statute says that the claimant “shall thereafter have utilized
the services of an attorney . . . in the successful prosecution of his claim.” 33 U.S.C. § 928(a)
(emphasis added). In view of the streamlining of the administrative process in 1972 and the user-
friendly nature of the system that Congress created with these amendments, it is difficult to
characterize pre-controversion fees as part of the “successful prosecution of [a] claim.” Before the
employer receives notice from the deputy commissioner and rejects a claim, the claimant has
nothing to “prosecut[e]”—nothing indeed that the deputy commissioner’s alternative-dispute efforts
might not resolve on their own.
         Day and the Director offer several contrary arguments, all unpersuasive. As they read the
statute, it means only that post-dispute attorney assistance is a condition to fee shifting, but once that
condition is met the claimant may recover all fees without regard to when the claimant incurs the
fees—whether before controversion or after. No doubt, this might be a reasonable way to draft a
statute in the first instance, and it is the way many other fee-shifting statutes work. See, e.g., 42
U.S.C. § 1988(b); id. § 2000e-5(k). But in contrast to these other statutes, this one has a temporal
limitation—the “thereafter” clause—one that has little (if any) content under their reading. Not
quite true, they respond: “thereafter” still has meaning because, if a claimant does not use an
attorney after the employer controverts the claim, fees do not shift. In one sense, they are right: If
the claimant uses an attorney before the employer controverts his claim, then successfully prosecutes
the claim by himself afterwards, he could not recover fees. But why Congress would be concerned
about a situation where the claimant hires an attorney when he does not need one given the
Director’s duty to facilitate claims collection, including by “provid[ing] . . . legal assistance,” 33
U.S.C. § 939(c)(1), but fires that attorney when he does need one given the unsuccessful conclusion
of the non-adversarial process and the onset of the adjudicative process is never explained and
indeed makes no sense. Statutory interpretation is not an “exercise in the conceivable,” Dir., OWCP
v. Newport News Shipbuilding & Dry Dock Co., 514 U.S. 122, 135 (1995), or, it follows, an exercise
in the inconceivable.
       In the alternative, Day and the Director contend that “thereafter” “really has no
meaning, . . . no significance as a limitation.” But since we expect “[e]very word in the statute” to
have “meaning,” and since we try to “give effect to all the words to avoid an interpretation which
would render words superfluous or redundant,” Walker v. Bain, 257 F.3d 660, 667 (6th Cir. 2001),
they carry a heavy burden. Because “thereafter” has a sensible fee-limiting purpose, because it is
surrounded by words that share that purpose and because Congress gave the word a similar meaning
throughout § 928, we will not sideline the term.
No. 06-4004           Day v. James Marine, Inc., et al.                                        Page 6


        Principles of administrative deference do not advance the Director’s position. Because the
Board is not a policymaking body, we review its legal conclusions de novo. Potomac Elec. Power
Co. v. Dir., OWCP, 449 U.S. 268, 279 n.18 (1980); Pittsburgh & Conneaut Dock Co. v. Dir.,
OWCP, 473 F.3d 253, 258 (6th Cir. 2007). And the Director concedes that his litigation position
in this case is not entitled to Chevron deference but only to Skidmore deference. See Metro.
Stevedore Co. v. Rambo, 521 U.S. 121, 136 (1997).
        Under Skidmore v. Swift & Co., 323 U.S. 134 (1944), deference to an agency’s position turns
on “the thoroughness evident in its consideration, the validity of its reasoning, its consistency with
earlier and later pronouncements, and all those factors which give it power to persuade, if lacking
power to control.” Id. at 140. But in this instance the Director’s position fails to give plausible
meaning to a provision (“thereafter”) that Congress used four times in § 928 and that consistently
places a limitation on fee awards; and it fails to respect the design of the statutes, which attempt to
make outside counsel a privilege, not a necessity, during the informal, non-adversarial, pre-
controversion stage of the claims process.
        Clinchfield Coal Co. v. Harris, 149 F.3d 307 (4th Cir. 1998), does not change matters. It did
not apply Skidmore deference, but the near-total deference that we give to an agency’s
interpretations of its own regulations. Id. at 309–10; see Auer v. Robbins, 519 U.S. 452 (1997). The
Director seeks no such deference here because this dispute does not turn on the meaning of an
agency regulation and perhaps because, in the aftermath of Gonzales v. Oregon, 546 U.S. 243
(2006), it is far from clear whether even the regulation at issue in Clinchfield would receive such
deference today. See id. at 257 (“[T]he near-equivalence of the statute and regulation belies the
Government’s argument for Auer deference.”). No less importantly, Clinchfield faced a different
question—whether “the award of pre-controversion attorney’s fees should depend on whether the
[Office of Workers’ Compensation], in its initial determination of benefits, accepts or denies the
claim.” Clinchfield, 149 F.3d at 310. Because the deputy commissioner never denied Day’s claim,
we need not decide that question.
        Our colleague disputes this reading of § 928(a), noting that the “literal language” of the
subsection covers pre-controversion fees. But there is no more literal approach to statutory
interpretation than giving each word in a statute meaning—particularly a word like “thereafter” that
Congress conspicuously used four times in § 928. Yet under the dissent’s approach, “thereafter”
has no plausible role to play: If the employer declines to pay any compensation within the requisite
time and if the claimant obtains benefits, reasonable attorney’s fees must be awarded. “Thereafter”
adds a limitation to the statute under the dissent’s reading only if one is willing to assume that
Congress meant to prohibit fees for claimants who hired lawyers to handle their initial
(unsuccessful) claim and chose to litigate their later (successful) claim by themselves. The
government, quite understandably, does not say that is what Congress intended, and neither does the
dissent. One does not give a word independent meaning by hypothesizing an interpretation of a
statute that makes no sense, that no policy of the statute supports and that not an inkling of
legislative history reinforces.
        Nor can we dispense with “thereafter” based on analogies to other fee-shifting statutes.
Statutes like § 1988 make fees permissible, not mandatory, and their one-sentence rules, see, e.g.,
42 U.S.C. § 1988(b) (“[T]he court, in its discretion, may allow the prevailing party . . . a reasonable
attorney’s fee . . . .”), offer no comparison to the detailed provisions of § 928. That these other
statutes permit pre-litigation fees provides no basis for doing so here.
       The Black Lung Act also does not provide a meaningful analogy. Contrary to our
colleague’s suggestion, the Black Lung Act does not incorporate § 928 in its entirety. It says the
provisions of the Longshoremen’s Act shall apply to coal mine operators “except as otherwise
provided . . . by regulations of the Secretary.” 30 U.S.C. § 932(a). One exception concerns fees:
No. 06-4004           Day v. James Marine, Inc., et al.                                         Page 7


The Secretary allows a black lung claimant to recover “reasonable fees for necessary services
performed prior to the creation of the adversarial relationship.” 20 C.F.R. § 725.367(a). The
Secretary has made no similar rule for Longshoremen cases.
        The better analogy, it seems to us, is to § 928(a)’s neighbor—§ 928(b)—which does not
allow pre-dispute fees. Both subsections work together and provide in so many words—489 to be
exact—a comprehensive framework for when fees shall be awarded and for “all other cases” when
they “shall not be assessed against the employer.” These are rules, not standards. And these rules
offer two options. Step one: if the deputy commissioner cannot broker an agreement between the
claimant and employer over liability and if the claimant later establishes liability, then reasonable
fees “thereafter” incurred “in the successful prosecution of his claim” shall be awarded. Step two:
if the employer pays compensation without being ordered to, if a dispute later develops over the
“amount of additional compensation” due, if the employer declines to pay the amount of
compensation later recommended by the deputy or Board to resolve the dispute and if the employee
refuses the employer’s offer and “thereafter” uses an attorney at law in obtaining more compensation
than the employer offered, then “a reasonable attorney’s fee based solely upon the difference
between the amount awarded and the amount tendered . . . shall be awarded.”
        Both subsections use “thereafter” in the same way, and both serve the alternative-dispute
resolution features of the 1972 amendments—to urge the employer and claimant to resolve their
disputes through the deputy or Board and, if not, to make the employer pay for legal services
“thereafter” incurred if the employee manages to win. In one setting, the employer spares itself the
risk of fees over liability if it agrees that liability exists within 30 days of receiving notice of the
claim. In the other setting, the employer spares itself the risk of fees over the amount of
compensation if it accepts the deputy’s or Board’s recommendation about the appropriate amount
of compensation within 14 days. The one deals with fees incurred after a dispute over liability; the
other deals with fees incurred after a dispute over the amount of compensation due. The salient
point is that neither permits fees incurred before the relevant dispute. No one in this case (or to our
knowledge in any other) disputes this reading of § 928(b). And the meaning of that provision
counsels in favor of adopting a parallel interpretation of § 928(a), not in favor of importing rules
from other fee-shifting statutes that bear no similarity to this one.
                                                  B.
       Day also sought pre-controversion fees under § 928(b). But, as we have shown, that
subsection also contains a “thereafter” clause, indeed three “thereafter” clauses, which impose a
similar limitation. Day and the Director acknowledge that our interpretation of § 928(a)’s
“thereafter” clause controls our interpretation of § 928(b). Their position also fails for a separate
reason: “The language of subsection (b) plainly states that in order for fees to be assessed under its
terms there must be a written recommendation containing a suggested disposition of the
controversy.” Pittsburgh & Conneaut Dock Co., 473 F.3d at 266. Because the deputy commissioner
issued his first written recommendation on December 18, 2001, well after James Marine disputed
Day’s claim, pre-controversion fees cannot shift under this provision for that reason as well.
                                                  C.
         Day also challenges the Board’s holding that he could not recover post-controversion fees
under § 928(a)—which is to say, fees incurred from the date of controversion through the successful
prosecution of his claim. Under § 928(a), as we have shown, once the employee meets the
conditions for fee shifting, the employer becomes liable for the claimant’s attorney’s fees incurred
“in the successful prosecution of his claim.” 33 U.S.C. § 928(a). Contrary to the Board’s initial
position and James Marine’s current position, nothing in § 928(a) indicates that the employer may
limit its fee-shifting liability by paying some—but not all—of the employee’s claim. As to these
No. 06-4004           Day v. James Marine, Inc., et al.                                        Page 8


fees, Day satisfied all of § 928(a)’s conditions: (1) he filed a claim with the deputy commissioner;
(2) James Marine received written notice of Day’s claim from the deputy commissioner; and
(3) James Marine controverted that claim. See id. Because Day thereafter used an attorney in
successfully prosecuting his claim, he may recover those fees.
         In the Board’s unpublished opinion in this case, it took a different view. An “[e]mployer’s
liability” under § 928(a), it held, “ceases on the date [it] pays benefits pursuant to the [deputy
commissioner’s] written recommendations”—regardless of whether the parties continue to dispute
liability—“and any fee liability . . . thereafter is governed by [§ 928(b)].” Since then, the Board has
changed course. In W.G. v. Marine Terminals Corp., 41 BRBS 13 (2007), a published opinion, the
Board held that “[p]ursuant to the plain language of Section [928(a)],” when an “employer d[oes]
not pay benefits to claimant within 30 days of its receipt of the claim from the [deputy
commissioner], its liability for an attorney’s fee for work involving all benefits due on the claim
must be determined pursuant to Section [928(a)].” Id. at *4 (emphasis added). As is true with Day,
Marine Terminals dealt with an employee who filed a claim seeking temporary and permanent
disability and held that “pursuit of [permanent disability] benefits . . . did not involve a new claim
but rather the permanent disability aspect of the previously filed claim.” Id. “Under these
circumstances,” the Board concluded, “Section [928(a)] must be applied to the entire claim.” Id.
We reach the same conclusion, one consistent with the tide of appellate authority. See Richardson
v. Cont’l Grain Co., 336 F.3d 1103, 1105 (9th Cir. 2003); Pool Co. v. Cooper, 274 F.3d 173, 186–87
(5th Cir. 2001); cf. Pittsburgh & Conneaut Dock Co., 473 F.3d at 263–64 (holding that the pursuit
of additional benefits after an initial payment is not a new “claim”); Va. Int’l Terminals, Inc. v.
Edwards, 398 F.3d 313, 316–17 (4th Cir. 2005) (same).
         That James Marine voluntarily paid Day temporary total disability in October 2000, before
it received written notice of Day’s claim in October 2001, makes no difference. Even though James
Marine voluntarily paid Day some benefits before Day filed his claim, it declined to pay additional
benefits after it received written notice of Day’s claim, and that triggers § 928(a). See Richardson,
336 F.3d at 1105 (“Fees under subsection (a) are available even though the Company voluntarily
paid compensation before receiving notice of the claim. The relevant time period we look to for
determining whether the employer declined to pay compensation begins with receiving notice of the
claim and ends thirty days after.”) (alteration and internal quotation marks omitted); see also Va.
Int’l Terminals, 398 F.3d at 317–18; Pool Co., 274 F.3d at 186–87.
         That James Marine paid Day some benefits after it controverted Day’s claim does not make
a difference either. The question is whether James Marine paid the claim during the 30-day window
after it received notice from the deputy commissioner and during which the Act gave it the option
to resolve or reject Day’s claim. Because James Marine did not pay the claim during this period,
Day may collect post-controversion fees under § 928(a).
                                                 III.
       For these reasons, we affirm in part and reverse in part.
No. 06-4004           Day v. James Marine, Inc., et al.                                           Page 9


                    _______________________________________________
                     CONCURRING IN PART, DISSENTING IN PART
                    _______________________________________________
       ROGERS, Circuit Judge, dissenting. The literal language of § 928(a) provides for the award
of reasonable attorney’s fees in this case regardless of whether the fees were for representation
before or after “controversion.” While the provision for “reasonable fees” might be limited to fees
for court work but not work done at the claim-preparation level, such an argument has been
consistently rejected in numerous analogous contexts and it would be anomalous to accept such an
argument here. The only basis for coming to a different conclusion in this case is the limitation in
§ 928 on the award of any fees to cases in which the services of an attorney are utilized after the
employer has declined to pay within thirty days of notice of the claim. This limit, which gives full
meaning to the word “thereafter” in the statutory language, simply does not address the scope of the
fees awarded once the condition is met. To read more into the statutory language is the equivalent
of adding words that are not there. I therefore respectfully dissent from parts II.A and II.B of the
majority opinion, while I concur in the remainder of the majority opinion.
       In relevant part, § 928(a) provides that
       If the employer . . . declines to pay any compensation on or before the thirtieth day
       after receiving written notice of a claim . . . and the person seeking benefits shall
       thereafter have utilized the services of an attorney at law in the successful
       prosecution of his claim, there shall be awarded . . . a reasonable attorney’s fee . . .
       in an amount approved by the deputy commissioner, Board, or court . . . which shall
       be paid directly by the employer . . . to the attorney for the claimant.
33 U.S.C. § 928(a) (emphasis added). Thus, if: (1) the employer, after receiving notice, refuses to
pay compensation within thirty days, and (2) the employee subsequently uses an attorney’s services
in the successful prosecution of his claim, then (3) responsibility for “reasonable” fees shifts to the
employer. The “thereafter” clause thus makes the post-controversion use of legal services, like
employer refusal, a precondition to fee shifting. The “thereafter” clause does not, however, by its
terms act to limit the services for which fees may shift. The “thereafter” language is not even
located in the clause of § 928(a) addressing the type of fees awardable and the method of their
payment, which is found in the latter half of that subsection and similarly makes no mention of
temporal limitations. In fact, the only explicit restriction anywhere in § 928(a) on what fees may
be awarded is that they must be “reasonable.”
        There is simply no way that the word “thereafter” has no meaning or effect under this
reading, or that it does not have its dictionary meaning of “after that.” Pre-controversion fees do not
shift unless the employer controverts its liability and “after that” the employee utilizes an attorney’s
services in the successful prosecution of his claim. WEBSTER’S THIRD NEW INTERNATIONAL
DICTIONARY 2372 (2002) (defining “thereafter” to mean “after that” or “from then on”).
        There is, moreover, a perfectly logical rationale for reading the “thereafter” clause—as it is
written—as a precondition to any fee-shifting. If an employer decides to pay a claim within thirty
days, even when a lawyer worked to help present the claim, the employer does not have to pay the
attorney’s fees. This encourages employers to pay claims they are not sure of winning in court, and
thus serves as a powerful encouragement to pay promptly without litigation.
        Absent reliance on the “thereafter” clause, § 928(a) would certainly be interpreted properly
to provide for pre-controversion fees, in light of the consistent court holdings regarding analogous
schemes for the provision of attorney’s fees. Like § 928, most federal fee-shifting statutes, such as
No. 06-4004           Day v. James Marine, Inc., et al.                                       Page 10


the Equal Access to Justice Act and the Civil Rights Attorney’s Fees Awards Act of 1976, state only
that awards of attorney’s fees, where appropriate, must be “reasonable.” See 28 U.S.C. § 2412(b),
(d)(2)(A); 42 U.S.C. § 1988(b). The Supreme Court has explained that this language “[n]ormally
[permits recovery for] all hours reasonably expended on the litigation.” Hensley v. Eckerhart, 461
U.S. 424, 435 (1983) (interpreting § 1988). “Of course, some of the services performed before a
lawsuit is formally commenced . . . are performed ‘on the litigation.’” Webb v. Bd. of Educ. of Dyer
County, Tenn., 471 U.S. 234, 243 (1985) (interpreting § 1988). Thus, a “reasonable” fee award may
include money for tasks completed in anticipation of litigation if they were “both useful and of a
type ordinarily necessary to advance . . . the litigation.” Id. The Courts have accordingly permitted
awards of attorney’s fees for pre-litigation work under, for example, the Voting Rights Act, see
Watkins v. Fordice, 7 F.3d 453, 458 (5th Cir. 1993), the Alaska National Interest Lands
Conservation Act, Native Village of Quinhagak v. United States, 307 F.3d 1075, 1083 (9th Cir.
2002), the Equal Access to Justice Act, Pollgreen v. Morris 911 F.2d 527, 536 (11th Cir. 1990), the
Civil Rights Attorney’s Fees Awards Act of 1976, Perotti v. Seiter, 935 F.2d 761, 764 (6th Cir.
1991), and the Employee Retirement Income Security Act, Wright v. Hanna Steel Corp., 270 F.3d
1336, 1345 (11th Cir. 2001).
        To preclude pre-controversion fees would be entirely anomalous and out of sync with all of
these cases unless the “thereafter” clause makes § 928 different. But the “thereafter” clause does
nothing of the sort, and it follows as a matter of pure statutory interpretation that pre-controversion
fees may be awarded.
        Such awards are moreover supported by the policies underlying the Act, as the Director
persuasively asserts in this case. First, the availability of pre-controversion fee awards promotes the
swift resolution of compensation disputes. As the Supreme Court has observed, the main policy of
the Act is to “encourage the prompt and efficient administration of compensation claims.”
Rodriguez v. Compass Shipping Co., 451 U.S. 596, 612 (1981). Shifting pre-controversion fees
furthers this end by making it less cost-prohibitive for employees to obtain legal representation
during the claims-filing stage. When employees utilize the services of an attorney during this
period, they are able to develop their cases earlier and more fully. This, in turn, allows both parties
to assess the strength of the claim more accurately, enabling them to make better informed choices
and the dispute resolution process to proceed more efficiently. Where the employee does have a
meritorious compensation claim, it is advantageous for both parties to be aware of that early on in
the process. Armed with such knowledge, most employers will begin voluntarily paying
compensation, thereby avoiding costly adjudicatory proceedings and the shifting of attorney’s fees.
Employees, of course, will benefit in this situation by receiving compensation sooner, rather than
later. When a claim is without merit, on the other hand, it is likewise preferable for the parties to
be informed of that as soon as possible. Particularly from the employer’s standpoint, it is important
to know whether the employee’s claim is truly weak, or merely appears weak because the employee
does not have the legal training to properly present his claim. Without such knowledge, the
employer risks either paying compensation unnecessarily, or erroneously controverting the claim
and eventually incurring substantial costs and fees.
        Second, along with promoting the efficient resolution of compensation disputes, the shifting
of pre-controversion fees prevents an employee’s recovery from being diminished by attorney’s fees.
Section 928 was “designed to ensure that an employee will recover the full amount of his statutory
benefits” and “will not have to reach into [those] benefits to pay for legal services, thus diminishing
the ultimate recovery.” Oilfield Safety & Mach. Specialties, Inc. v. Harman Unlimited, Inc., 625
F.2d 1248, 1257 (5th Cir. 1980); see also Bethenergy Mines, Inc. v. Dir., Office of Workers’ Comp.
Programs, 854 F.2d 632, 637 (3d Cir. 1998); Dir., Office of Workers’ Comp. Programs v. Simmons,
706 F.2d 481, 485 (4th Cir. 1983). If pre-controversion legal fees cannot be shifted, an employee’s
compensation will, for all practical purposes, necessarily be reduced in many cases.
No. 06-4004           Day v. James Marine, Inc., et al.                                         Page 11


        Further, awarding attorney’s fees for services performed during the claims-filing period is
consistent with the 1972 amendments to the Act, which streamlined the dispute resolution process.
It does appear that in passing these amendments, Congress was trying to reduce an employee’s need
for counsel during the claims-filing period by giving the Secretary a larger role in resolving
compensation disputes. Congress appears to have hoped that these changes would allow employees,
if they wished, to rely on the Secretary for advice. See H. Rep. No. 92-1441 (1972), as reprinted
in 1972 U.S.C.C.A.N. 4698, 4710 (expressing a desire that assistance from the Secretary would
“enable the employee to receive the maximum benefits due to him without having to rely on outside
assistance”). But Congress did not expect such aid from the Secretary always to be forthcoming;
the assistance of attorneys would thus often still be necessary. Although § 939 of the Act requires
the Secretary to provide employees with certain general information, it does not mandate that she
act as their lawyer. Under the terms of that section, the Secretary “shall” supply employees with
information concerning, for example, the scope of the Act’s coverage or the availability of
rehabilitation services. 33 U.S.C. § 939(c)(1). With respect to specific legal advice, however, § 939
states only that the Secretary “may, upon request, provide [employees] with legal assistance in
processing a claim.” Id. (emphasis added). The discretionary nature of legal assistance from the
Secretary is confirmed by the legislative history to the amendments, which states that “[t]he bill also
makes legal assistance in processing the claim for benefits . . . available in needy cases upon request
subject to the Secretary’s discretion.” H.R. Rep. 92-1441 (1972), as reprinted in 1972 U.S.C.C.A.N.
4698, 4710. Congress’s recognition that legal assistance would sometimes be needed, yet not
available from the Secretary, certainly allows the conclusion that Congress permitted the shifting
of pre-controversion fees.
       Pre-controversion Secretarial assistance is also consistent with the availability of pre-
controversion fees in light of the risk that no fees will shift because the employer pays the claim
within the thirty days. Employees with a less than certain claim will obtain risk-free help in
processing their claim by turning to the Secretary in the first instance, and resorting to an attorney
only where the Secretary is unable to provide assistance.
         Finally, the categorical exclusion of pre-controversion fees would require attorney’s fees to
be artificially divided based upon the time at which the underlying legal assistance was given. What
should be most relevant, however, is not the fortuity of when a service is performed, but whether
that service contributed to a successful outcome. Services are no less “useful” to the prosecution
of a claim simply because they are performed prior to an employer’s controversion.
        While these many policy considerations are not controlling, they do confirm a
straightforward reading of § 928 to permit reasonable pre-controversion attorney’s fees as long as
the services of an attorney are utilized after the employer disputes its liability or simply does not pay
within the thirty-day post-notice period.
       This conclusion is further bolstered by a certain amount of deference that we owe the
Director in the interpretation of the Act. Exactly as the Supreme Court held with respect to the
Director’s interpretation of a different provision of the same Act:
        Our view, as it turns out, coincides on this point with the position taken by the
        Director of the Office of Workers' Compensation Programs (OWCP), who is charged
        with the administration of the Act, and who also construes the Act [the same way as
        reasoned earlier in the opinion]. See Brief for Director, Office of Workers'
        Compensation Programs 12-21, 24-31. The Secretary of Labor has delegated the bulk
        of her statutory authority to administer and enforce the Act, including rule-making
        power, to the Director, see Director, Office of Workers' Compensation Programs v.
        Newport News Shipbuilding & Dry Dock Co., 514 U.S. 122, 125-126 (1995); Ingalls
        Shipbuilding, Inc. v. Director, Office of Workers' Compensation Programs, 519 U.S.
No. 06-4004           Day v. James Marine, Inc., et al.                                         Page 12


        248, 262-263, (1997), and the Director's reasonable interpretation of the Act brings
        at least some added persuasive force to our conclusion, see, e.g., Skidmore v. Swift
        & Co., 323 U.S. 134, 140 (1944) (giving weight to agency's persuasive
        interpretation, even when agency lacks “power to control”); Robinson v. Shell Oil
        Co., 519 U.S. 337, 345-346 (1997).
Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 136 (1997). It is true that the Director’s
interpretation has not been consistent over the years, see Childers v. Drummond Co., 2002 WL
32301637, at *4 (Ben. Rev. Bd. 2002), and this lessens the level of Skidmore deference somewhat.
See Gen. Elec. Co. v. Gilbert, 429 U.S. 125, 143 (1976). But this inconsistency is not enough to
discount wholly the Director’s considered interpretation, id., and Skidmore deference thus brings
some added force to the conclusion that pre-controversion fees are permitted by § 928.
            There is yet one more consideration in favor of interpreting §928 to permit pre-controversion
fees. Doing so ensures that identical sections of the Act and the Black Lung Act are interpreted in
the same manner. Pursuant to 30 U.S.C. § 932(a), the Black Lung Act incorporates § 928 in its
entirety. Normally, “when Congress uses the same language in two statutes having similar purposes
. . ., it is appropriate to presume that Congress intended that text to have the same meaning in both
statutes.” Smith v. City of Jackson, 544 U.S. 228, 233 (2005). Under the regulations to the Black
Lung Act, which are entitled to the more deferential Chevron deference, attorney’s fees payable
under that statute “shall include reasonable fees for necessary services performed prior to the
creation of the adversarial relationship.” 20 C.F.R. § 725.367(a). To give § 928 a different reading
under the Act would create an anomalous incongruence in the meaning of identical language in two
analogous statutory provisions.
         For these reasons, reasonable pre-controversion fees are permitted by § 928(a). This
conclusion obviates the need to interpret § 928(b) in this case. I therefore respectfully dissent from
parts II.A and II.B of the majority opinion, although I join in the rest.